Citation Nr: 1144416	
Decision Date: 12/05/11    Archive Date: 12/14/11

DOCKET NO.  03-09 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for Graves' disease, claimed as due to ionizing radiation exposure.


REPRESENTATION

Appellant represented by:	Douglas J. Rosinski, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from January 1961 to February 1964.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In June 2003, the Veteran testified at a personal hearing before a Decision Review Officer at the Oakland RO.  A transcript of this hearing was prepared and associated with the claims file.

In August 2007, the Veteran testified at a personal hearing before the undersigned.  A transcript of this hearing was prepared and associated with the claims file.

In January 2008 the Board denied the claim.  In November 2008, the parties filed a joint motion for remand to the Board.  By Order dated in December 2008, the Court granted the motion and remanded the matter for compliance with instructions in the joint motion.  The Board remanded the claim in July 2009 for development consistent with the joint motion, and the case has been returned to the Board for further appellate review.


FINDINGS OF FACT

1.  Graves' disease was not demonstrated in service, nor was it the result of injury suffered or disease contracted in service. 

2.  Graves' disease is not a presumptive disorder under 38 C.F.R. § 3.309 (2011) based on in-service ionizing radiation exposure, and the preponderance of the competent evidence is against finding that Graves' disease is otherwise related to service.


CONCLUSION OF LAW

Graves' disease was not incurred in or aggravated by service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1112, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA) 

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in May 2001 and September 2001, prior to the rating decision on appeal, of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  The Veteran was afforded numerous opportunities to present evidence and testimony in support of his claim.  The RO's failure to provide the Veteran notice of how disability ratings and effective dates are determined is not prejudicial in light of the decision reached below.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

VA also satisfied its duty to assist.  The claims file contains service treatment records, service personnel records, and private medical records.  A radiation dosage assessment was most recently obtained in April 2010 and an etiology opinion was obtained in March 2011.

On review, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 38 C.F.R. § 3.159.


II.  Service Connection

The Veteran seeks entitlement to service connection for Graves' disease as a result of exposure to ionizing radiation in service.

Service connection for disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by one of three possible methods.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are certain types of cancer that are presumptively service connected specific to radiation-exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, a 'radiogenic disease' may be service connected pursuant to 38 C.F.R. § 3.311.  Third, service connection may be granted under 38 C.F.R. § 3.303(d) when it is established that a disease diagnosed after discharge from service was otherwise incurred during active service, including as a result of exposure to radiation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran's service records show he is a radiation-exposed veteran by virtue of his May 1962 participation in a radiation-risk activity, Operation Dominic I.  38 C.F.R. § 3.309(d)(3).  He was diagnosed with Graves' disease in 1998, approximately 34 years after his separation from active service.  Graves' disease is not a radiogenic disease under 38 C.F.R. § 3.311(b)(2), a fact the Veteran concedes.  He asserts, nonetheless, that there is sufficient scientific and medical evidence to show that his exposure was sufficient to serve as the causative agent for his non-cancerous thyroid disorder.

In developing the Veteran's claim, VA has obtained two separate radiation dosage assessments from the Defense Threat Reduction Agency (DTRA).  The first of these assessments, which was relied on in the Board's January 2008 denial of the claim at hand, is less generous to the Veteran and is based on information that the appellant disputes.  The Board will thus focus its current discussion on the DTRA's July 2010 radiation dosage estimate, which is based on the facts as they have been characterized by the Veteran.  

Briefly, the pertinent facts as submitted to the DTRA in a "Scenario of Participation and Radiation Exposure" for the second radiation dose assessment are summarized as follows:

The Veteran participated in the May 1962 Operation Dominic I, 'Shot Frigate Bird,' while aboard the submarine USS Medregal (SS-480).  Operation Dominic I was the test of a Polaris missile, armed with a live nuclear warhead, fired from by the nuclear powered ballistic submarine, USS Ethan Allen (SSBN-608), which was submerged 1500 nautical miles from Christmas Island.  The Medregal was submerged less than 12 miles from the missile's burst point. 

The Medregal's specific mission was to take instrument readings while at periscope depth.  The Veteran's exposure reportedly occurred when the vessel surfaced following the detonation.  The Medregal surfaced less than 12 nautical miles from the burst point and it is argued that following the blast the appellant and about three other crewmen went topside to retrieve the instrument.  While on deck, the Veteran asserts that he was exposed to the mist and warm rain from the cloud for 10 to 15 minutes.  He wore a film badge but no protective clothing.  

The Veteran had no relevant personal medical history and no family history of any thyroid disorder.  The Veteran smoked in service, and he claimed that his post-service radiation exposure was limited to routine dental and medical x-rays.  

Based on the above information, an April 2010 letter from the DTRA includes the following dose estimates: (1) external gamma dose: 18 rem; (2) external neutron dose: 0.5 rem; (3) internal committed dose to the thyroid (Graves' disease) (alpha): 7 rem; and (4) internal committed dose to the thyroid (Graves' disease) (beta plus gamma): 0.0 rem.  This information was forwarded to VA's Compensation and Pension Service, Policy Staff, for an opinion addressing any link between the appellant's Grave's disease and his in-service exposure to ionizing radiation.

In March 2011, in response to the Oakland RO's opinion request, the Director of the Environmental Agents Service sent a memorandum to the Director of the Compensation and Pension Service.  This memorandum noted that, after x-ray therapy of the neck, hyperthyroidism has been reported as an effect of ionizing radiation but is quite rare.  The Environmental Agents Service noted a study by Loeffler et al. that found an observed-to-expected ratio of Graves' disease in Hodgkin's disease patients treated with mantle field radiation was 5.9 percent for females and 5.1 percent for males.  It noted that radiation doses delivered during mantle field radiation treatments were typically on the order of 3500 rads with a mean dose to the thyroid of 3440 rads.  Hence, it is significant that the Veteran's total effective dose equivalent of 25.6 rem is less than 1/100 of the dose delivered in which 5.1 percent of males may have experienced radiation-induced hyperthyroidism in the Loeffler et al. study.  Therefore, the Director of the Environmental Agents Service opined that it is not likely the Veteran's Graves' disease can be attributed to radiation exposure while in military service.

In a March 2011 memorandum, the Director of Compensation and Pension Services opined that there is no reasonable possibility the Veteran's Graves' disease can be attributed to exposure to ionizing radiation during service.  This opinion was based on the April 2010 dose assessments from the DTRA, the facts of the Veteran's case as contained in the claims file (and, where legitimately in dispute, the facts that are most favorable to the Veteran), and the March 2011 Environmental Agents Service memorandum.  

In an April 2010 letter, the representative raised several objections to the April 2010 DTRA dose reconstruction.  Most of these objections involve a failure to describe the relevant factual circumstances and were rectified by the March 2011 memorandum noted above.  Substantively, the representative suggested that the DTRA did not consider the internal dose from radioactive fallout contained in the mist and warm rain.  The representative objected that the 0.1 rem internal committed dose estimate to the thyroid (alpha) indicated the agency did not even consider that exposure pathway.  Second, the representative objected to the DTRA's "'assigning' unknown 'parameters and assumptions' without identification, explanation, or justification."

In response to the first objection, the Board notes that the RO's February 2011 opinion request to the Director of the Compensation and Pension Service expressly states that the DTRA's April 2010 dose estimate "considered veteran's report that ... [he] experienced mist or warm rain in estimating veteran's dosage."  In response to the second objection, the Board notes that the "parameters and assumptions" referred to by the representative are the Nuclear Test Personnel Review (NTPR) Program's "conservative maximum doses utilizing scientific method, technical calculations, and actual radiation level measurements from U.S. atmospheric nuclear test detonations."  They are described in the April 2010 letter as "worst-case parameters and assumptions, not all of which the veteran may have encountered."  (emphasis added) 

It is significant that the representative has provided no evidentiary basis for either objection, both of which are based on attacking the presumption of regularity.  See Woods v. Gober, 14 Vet. App. 214, 220 (2000) (There is a presumption of regularity that attaches to actions of public officials. citing INS v. Miranda, 459 U.S. 14, 18 (1982); United States v. Chemical Foundation, 272 U.S. 1, 14- 15 (1926)).  The only evidence upon which the representative relies are his own assertions.  These assertions are insufficient to rebut the presumption of regularity and do not justify a remand for further development.  

There is no evidence that the DTRA failed to account for a factor that it expressly acknowledged in its April 2010 memorandum.  Nor is there any evidence that the DTRA misapplied the NTPR Program formula.  There is no evidence that the Veteran's radiation exposure was in fact worse than the NTPR Program's overestimated worst-case scenarios, that the NTPR Program itself is flawed, or that the DTRA otherwise failed to properly perform its duties.  As such, the appellant has not submitted evidence to rebut the presumption of regularity.

If the Veteran or his representative believe that the NTPR Program itself is flawed, the Veteran may submit a Freedom of Information Act (FOIA) request to the DTRA for more information on the methodologies used to calculate estimated radiation dosage exposures.  Absent specific evidence, however, that there is some fundamental flaw in the calculations prepared, the duty to assist does not compel a remand to obtain the NTPR Program formula for the purpose of conducting an undirected review of the Program itself in its entirety.  Hence, the Board declines to remand for such development.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  (The duty to assist is limited to specifically identified documents that by their nature would be facially relevant and material to the claim. There is no duty to conduct a fishing expedition.) 

Turning to the evidence in support of this claim, the Veteran has submitted literature and treatises related to general studies on radiation and subsequent development of an autoimmune thyroid disorder.  This evidence includes studies of those exposed to radiation, including for treatment of thyroid disease, and the incidence of the development of an autoimmune disorder such as Graves' disease.  He also submitted studies of those exposed to radiation from the Chernobyl reactor disaster, especially youth.  The Veteran cites the results of that study as evidence that his exposure as a 19-year-old increased his risk to later develop Graves' disease.

As a general rule, lay persons may relate symptoms they observed, but they may not render an opinion on matters which require medical knowledge, such as the underlying condition which is causing the symptoms observed.  See Edenfield v. Brown, 8 Vet. App. 384, 388 (1995).  The Veteran in the case at hand, however, is a pharmacist, so he is deemed to have more training and knowledge than the average lay person.  This training may have enabled the Veteran to apply a more discerning eye to the literature and treatises he read.  Nonetheless, an opinion may be reduced in probative value, even where the statement comes from someone with medically related training, if the medical issue requires special knowledge.  See Black v. Brown, 10 Vet. App. 279 (1997).

The Board has considered the submitted literature but finds it lacks probative value in the consideration of the Veteran's particular claim, as these articles do not even purport to address the specific facts of the individual case under consideration.  See Wallin v. West, 11 Vet. App. 509, 514 (1998) (holding that treatise evidence cannot simply provide speculative generic statements not relevant to the veteran's claim,' but, 'standing alone,' must include 'generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion').  The documents supplied by the Veteran simply provide speculative generic statements.  

Furthermore, even accepting the Veteran's expertise due to his medical training, his assertion that the post-Chernobyl studies on the impact of radiation exposure on youths apply to his case is also mere speculation.  The literature submitted by the Veteran suggests the Chernobyl reactor explosion released far more radiation into the atmosphere, the inhabitants of the environs surrounding the Chernobyl nuclear reactor were much closer to the reactor explosion than the Veteran was to the 1962 airburst, and given the time needed to build a protective sarcophagus around the reactor, the victims of the Chernobyl disaster received much larger dosages of radiation for a longer period of time.  That is, in the case of the Veteran he was exposed for a term expressed in minutes, whereas Chernobyl victims were exposed for days, weeks and months. 

The March 2011 opinion from the Director of Compensation and Pension Services focuses specifically on the facts of the Veteran's case.  In the absence of probative and competent evidence that links their conclusions to the Veteran's claim, the aforementioned articles lack probative value in the consideration of the case at hand.  

At the Board hearing, the Veteran noted that the essence of his theory of entitlement is that he, in fact, ingested beta emitters from the mist and warm rain in the form of I-131 on the day in question, and that only an initial brief ingestion was needed for the damage to this thyroid to ensue.  As discussed above, however, the March 2011 radiation dose estimate has taken these factors into consideration.  While the Veteran may believe that he was, in fact, exposed to more beta emitters than are suggested by the July 2010 DTRA estimate, he has neither offered a basis for this supposition nor an alternative dosage estimate.

The Veteran has also disputed the accuracy of several of the assumptions on which the DTRA relied in producing its radiation dosage estimate.  For example, the Veteran asserts that the warhead may have detonated at a higher altitude than the one programmed and called for in 'Frigate Shot Bird.'  However, he has proffered no evidence, save for the lay opinion of a fellow crewman, to support that assertion.  In light of the documented planned parameters of the firing and detonation, there must be evidence that raises a 50/50 chance that the missile did not perform as programmed.  The Board thus concludes that this is not the type of variable (unlike the distance of the Medregal from the burst point and the length of time he spent outside exposed to the elements) that should be assumed in the Veteran's favor for purposes of estimating a radiation dose exposure.  

Also of record is a March 2004 letter from the Veteran's private physician, Dr. K.  In this letter, the physician noted his treatment of the Veteran since November 1998 for Graves' hyperthyroidism, a relatively uncommon disease, particularly in men.  After reviewing the medical literature, Dr. K. opined that "there is a strong statistical association between radiation exposure and the development of autoimmune thyroid disease like Graves disease.  I believe it is entirely possible that your remote radiation exposure may have contributed to the development of your Graves disease."

The Board finds that the March 2004 opinion is too general and speculative to be considered probative to the Veteran's claim.  The physician gives no indication that he had reviewed or was otherwise made aware of the specific circumstances of the Veteran's individual exposure in 1962 as documented in the claims file.  Dr. K's report makes no mention of what facet of the Veteran's particular history and treatment impacted his opinion.  This factor in and of itself diminishes the probative value of his opinion.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Moreover, while the private physician has stated that his opinion is based on his review of "the medical literature" related to autoimmune disorders and radiation exposure, his March 2004 opinion contains no discussion of this literature as it pertains to the facts of the Veteran's case.

Most relevant, however, is that Dr. K ventures no further than to opine that it is "entirely possible" that there was a causal relationship between the Veteran's remote radiation exposure and the development of his Graves' disease.  This factor renders his opinion tentative, as such language does not rise to the level of probable.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions expressed in terms of 'may' also implies 'may' or 'may not'' and are speculative).

Finally, the Board notes that a July 2010 referral letter to the VA Compensation and Pension Service asserts that it has determined the Veteran was exposed to ionizing radiation as a result of participation in atmospheric testing of nuclear weapons, that he has the radiogenic disease of Graves' disease secondary to ionizing radiation exposure, and that it is believed the disability is a result of in-service ionizing radiation exposure.  It appears, however, that this letter was created from a template that was incorrectly filled out.  There is no other evidence of record that supports the letter's assertions and notes that the letter itself is asking for an opinion regarding these unsubstantiated conclusions.  There is no reply to the July 2010 letter of record, and it appears that the opinion request that was sent in February 2011 (which does not contain the above conclusions) was intended to serve the same purpose as the July 2010 letter.  Hence, the July 2010 letter is not probative evidence in favor of the Veteran's claim.

The preponderance of the evidence is against his claim. 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311.  Hence, the benefit sought on appeal is denied.

In reaching this decision the Board considered the doctrine of reasonable doubt.   As a preponderance of the evidence is against the claim, however, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Hence, the claim is denied.


ORDER

Entitlement to service connection for Graves' disease, claimed as due to ionizing radiation exposure, is denied.

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


